       Case 1:20-cv-06637-AJN-BCM Document 28 Filed 12/11/20 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                        12/11/2020
 DAVID MARTIN HABER,
                 Plaintiff,
                                                       20-CV-6637 (AJN) (BCM)
         -against-
                                                       MEMORANDUM AND ORDER
 COLLECTO, INC. d/b/a EOS CCA,
                 Defendant.

BARBARA MOSES, United States Magistrate Judge.

       Defendant Collecto, Inc. d/b/a/ EOS CCA (EOS CCA), a collection agency, has repeatedly

moved pursuant to Fed. R. Civ. P.12(e) for a more definite statement, arguing that all of the

pleadings filed by pro se plaintiff David Martin Haber – including his original state court Summons

with Endorsed Complaint (Compl.) (Dkt. No. 1-1), his Amended Complaint (Dkt. No. 20), and

now his Second Amended Complaint (SAC) (Dkt. No. 24) – are so vague and ambiguous that

defendant cannot reasonably prepare a response. Although the SAC was untimely filed, and is

strikingly short on facts "showing that the pleader is entitled to relief," Fed. R. Civ. P. 8(a)(2), it

includes, as attachments, two EOS CCA collection notices referencing a specific debt, in the

amount of $379.33, originally owed by plaintiff to Verizon, and for that reason clears the bar of

Rule 12(e). Therefore, as discussed in more detail below, the Court will accept the SAC for filing,

deny defendant's Rule 12(e) motions, and direct defendant to answer the SAC – or move to dismiss

it pursuant to other applicable subsections of Rule 12 – no later than January 5, 2021.

       No further amended pleadings will be accepted, pending further order of the Court.

                                            Background

       Plaintiff's state court complaint asserted a "[f]alse collection agency claim by a fraudulent

unlicensed collection agency in New York State." Compl. at ECF page 2. According to plaintiff,

EOC CCA made a "fraudulent attempt to defraud claimant of funds not owed." Id. Plaintiff demanded
       Case 1:20-cv-06637-AJN-BCM Document 28 Filed 12/11/20 Page 2 of 6




a judgment in the amount of $25,000, but provided no further information about the factual basis for

his claim. Id.

        On August 19, 2020, defendant removed the case to this Court on federal question

grounds, 2 and on August 24, 2020, defendant moved pursuant to Rule 12(e) for a more definite

statement. (Dkt. No. 5.) On October 13, 2020, while that motion remained pending, plaintiff filed

his Amended Complaint, which explicitly sought relief under the FDCPA and other federal statutes

and demanded a judgment in the amount of $460,000. Once again, however, plaintiff provided no

further information about the factual basis of his claim. Id. at 1.

        By Order dated October 15, 2020 (Oct. 15 Order) (Dkt. No. 21), the Court noted that the

Amended Complaint was "entirely conclusory" and directed plaintiff to "file a Second Amended

Complaint, in compliance with Fed. R. Civ. P. 8 and other federal pleading standards, no later than

November 12, 2020." Oct. 15 Order ¶ 2 (emphasis in the original). The Court explained:

        A federal complaint must tell the Court: what the defendant did to violate each of
        the statutes under which plaintiff seeks relief; who committed the violations on
        defendant's behalf; when such violations occurred; and how plaintiff was injured
        thereby. Thus, to the extent possible, the pleading must:

        a.       give the names and titles of all relevant persons;

        b.       identify the debts, if any, that defendant attempted to collect from plaintiff;

        c.       succinctly describe all relevant events (with dates and times), including any
                 letters, notices, telephone calls, or other communications plaintiff received
                 from defendant's representatives (written communications may be attached
                 to the complaint), and any other conduct by defendant that plaintiff alleges
                 to have been unlawful and to have injured him;

        d.       explain how defendant’s acts or omissions violated the statutes pursuant to
                 which plaintiff seeks relief; and




2
  Although the Complaint did not identify the statute(s) under which plaintiff sought relief,
defendant removed on the theory that the case arose "in part, under the Fair Debt Collection
Practices Act [FDCPA], 15 U.S.C. § 1692, et seq." Pet. for Removal (Dkt. No. 1) ¶ 4.

                                                   2
         Case 1:20-cv-06637-AJN-BCM Document 28 Filed 12/11/20 Page 3 of 6




           e.     state what relief plaintiff seeks from the Court, such as money damages,
                  injunctive relief, or declaratory relief, and explain why plaintiff is entitled
                  to that relief.

Id. ¶ 2.

           Deeming defendant's first Rule 12(e) motion withdrawn, the Court granted leave to "renew

that motion, or otherwise respond to plaintiff's pleading, within 14 days after the Second Amended

Complaint is entered on the docket of this action." Oct. 15 Order ¶ 3. In the event that plaintiff

failed to timely file a Second Amended Complaint, the Court granted leave for defendant to "renew

its Rule 12(e) motion, or otherwise respond to plaintiff's Amended Complaint, on or before

November 19, 2020." Id. (emphasis in the original).

           November 12 came and went with no sign of plaintiff's SAC. On November 18, 2020,

defendant timely filed its second Rule 12(e) Motion (Dkt. No. 22), arguing that the Amended

Complaint, like plaintiff's original state court pleading, was "so excessively vague and ambiguous

as to be unintelligible and as to prejudice the defendant seriously in attempting to answer it." Def.

R. 12(e) Mem. of Law (Dkt. No. 23) at 3-4 (quoting Kok v. UNUM Life Ins. Co., 154 F. Supp. 2d

777, 782 (S.D.N.Y. 2001)).

           Two weeks later, on December 3, 2020, plaintiff filed his SAC. For the most part, he

ignored the guidelines set forth in the October 15 Order. 3 Indeed, although the Amended

Complaint listed various federal statutes under which plaintiff sought relief, those references have



3
    Plaintiff's substantive allegations read, in full, as follows:
      1. The defendant after plaintiff disputed the money owed claim EOS CCA continued
         harassing me with robo calls.
      2. Plaintiff was subjected to abuse of power by ECO CCA.
      3. Defendant knowlinling filed a disputed unfair false claim to the crdit bureau's.
      4. As a 83 year old DAV protection group member their actions are a violation of a senior
         plaintiff without bebefit of counsler respectfully ask this Court for a judgment of
         $460,000 judgment and for all othere relief the Court deemd just and proper.
SAC at 1 (spelling and punctuation as in the original).

                                                      3
      Case 1:20-cv-06637-AJN-BCM Document 28 Filed 12/11/20 Page 4 of 6




been stripped from the SAC, which does not identify the statutory basis of any of plaintiff's claims.

However, the SAC does include, as attachments, two collection notices sent to plaintiff by EOS

CCA, both arising out of a debt in the amount of $379.33 originally owed to Verizon. SAC Ex. 1,

at ECF pages 3-5.

       Most recently, on December 11, 2020, defendant filed a motion to strike the SAC as

untimely or, in the alternative, to renew (or re-renew) its Rule 12(e) motion as to the SAC. (Dkt.

No. 25.) Defendant argues, among other things, that plaintiff should be ordered to file yet another

amended pleading because the SAC "does not cite to any federal statutes" and "the facts contained

therein are exceedingly generic and vague." Def. Mem. of Law (Dkt. No. 26) at 6-7.

                                              Analysis

       "A motion for a more definite statement under Rule 12(e) is non-dispositive," Rohring v.

Pegasus Support Servs., LLC, 2020 WL 2465091, at *1 n.1 (W.D.N.Y. May 13, 2020), and may

therefore be decided by a magistrate judge pursuant to Fed. R. Civ. P. 72(a).

       "The solicitude afforded to pro se litigants . . . embraces relaxation of the limitations on

the amendment of pleadings." Tracy v. Freshwater, 623 F.3d 90, 101 (2d Cir. 2010) (collecting

cases). Accordingly, although plaintiff's SAC was late, and submitted without leave, the Court

exercises its discretion to overlook these defects, accepts the SAC for filing, and denies defendant's

motion to strike it as untimely. Defendant's second Rule 12(e) motion, which was aimed at the

Amended Complaint, must therefore also be denied, as moot.

       The Court recognizes that defendant expended effort and attorney's fees preparing its

second Rule 12(e) motion, in good faith reliance on the schedule set forth in the October 15 Order.

Were the Court to strike the SAC on timeliness grounds, however, and grant defendant's second

Rule 12(e) motion, the resulting order would simply require plaintiff to do what he has already

done – submit a further amended pleading, see Fed. R. Civ. P. 12(e); 5C Arthur R. Miller, Mary

                                                  4
       Case 1:20-cv-06637-AJN-BCM Document 28 Filed 12/11/20 Page 5 of 6




K. Kane, & A. Benjamin Spencer, Federal Practice & Procedure § 1379 (3d ed. 2020) – which

would neither advance the case nor comport with Fed. R. Civ. P. 1, which requires me to construe,

administer, and employ the Federal Rules so as "to secure the just, speedy, and inexpensive

determination of every action and proceeding."

       By the same token, it would be inconsistent with the dictates of Rule 1 for this Court to

grant the alternative relief sought by defendant, pursuant to Rule 12(e), and require plaintiff to file

what would be his third amended complaint. As defendant notes, see Def. Mem. at 7, plaintiff has

had multiple opportunities to submit a complaint in compliance with federal pleadings standards.

Plaintiff has also had the benefit of defendant's first two motions for a more definite statement

(both of which "point[ed] out the defects complained of," Fed. R. Civ. P. 12(e)), and this Court's

October 15 Order, which provided specific guidance for filing a cognizable claim. The Court

concludes, on this record, that the SAC is the most definite statement of his claim that plaintiff is

able (or willing) to produce. The Court further concludes that requiring him to replead would only

exacerbate the "deliberate undue delay" that defendant contends plaintiff is causing. Id.; see

Williams v. City of New Rochelle, 2014 WL 2445768, at *2 (S.D.N.Y. May 29, 2014) ("As a

general matter, Rule 12(e) motions are disfavored because they can be used as a tool for delay.")

       Moreover, while the SAC may be deficient in various respects, the attached collection

notices adequately "inform the defendant of the general nature of the action and as to the incident

out of which a cause of action arose." John J. Kirlin, Inc. v. Conopoc, Inc., 1995 WL 15468, at *3

(S.D.N.Y. Jan. 17, 1995) (quoting Bower v. Weisman, 639 F. Supp. 532, 538 (S.D.N.Y. 1986));

see also Kelly v. L.L. Cool J., 145 F.R.D. 32, 35 (S.D.N.Y. 1992) ("Rule 12(e) is designed to

remedy unintelligible pleadings, not to correct for lack of detail."), aff'd, 23 F.3d 398 (2d Cir.

1994). If defendant believes that the SAC fails to state a claim upon which relief may be granted,

it can move to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), which – unlike Rule 12(e) – may, if

                                                  5
      Case 1:20-cv-06637-AJN-BCM Document 28 Filed 12/11/20 Page 6 of 6




successful, result in an order dismissing the challenged pleading outright. See 5C Federal Practice

& Procedure, supra, § 1376 ("If the movant believes the opponent's pleading does not state a claim

for relief, the proper course is a motion under Rule 12(b)(6) even if the pleading is vague or

ambiguous.").

                                            Conclusion

       For the reasons discussed above, defendant's motion for a more definite statement pursuant

to Fed. R. Civ. P. 12(e) as to the Amended Complaint (Dkt. No. 22) is DENIED AS MOOT. His

motion to strike, or alternatively for a more definite statement pursuant to Fed. R. Civ. P. 12(e) as

to the SAC (Dkt. No. 25), is DENIED. Defendant shall answer or move with respect to the SAC

no later than January 5, 2021.

       Pending further order of the Court, no further amended pleadings will be accepted,

       Chambers will mail a copy of this Memorandum and Order to the pro se plaintiff.

 Dated: New York, New York
        December 11, 2020
                                                     SO ORDERED.


                                                     ________________________________
                                                     BARBARA MOSES
                                                     United States Magistrate Judge




                                                 6
